Citation Nr: 1514714	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






REMAND


The Veteran served on active duty from November 1977 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran seeks entitlement to TDIU, asserting that he is incapable of obtaining and maintaining substantially gainful employment due to his service-connected right shoulder disability.  A review of the claims folder shows that the Veteran last worked in 2007, prior to which time he was employed in various maintenance and janitorial roles.  Records from the Social Security Administration (SSA) also show that the Veteran is in receipt of SSA disability benefits on account of intellectual disability and severe arthrosis of the right shoulder.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran is service-connected for a right shoulder disability and for a surgical scar, which is evaluated as noncompensably disabling, associated with a right shoulder hemiarthroplasty.  In an April 2012 decision, the RO increased the Veteran's right shoulder disability rating to 60 percent, effective from June 10, 2011.  However, in a January 2015 decision, the RO determined that prior decisions pertaining to the evaluation of the Veteran's right-shoulder disability were the product of clear and unmistakable error in that the Veteran's previous evaluations failed to take into account the pre-service level of disability.  As a result, the Veteran's previously assigned rating of 60 percent was decreased to 50 percent, effective from June 10, 2011.  

As a result of the RO's January 2015 action, the Veteran does not meet the threshold rating criteria for the assignment of TDIU under 38 C.F.R. § 4.16(a).  Nevertheless, when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").  Pertinent to whether the Veteran is unemployable, the report of a September 2011 VA examination indicates that the "[V]eteran has a significant right shoulder disability."  However, the examiner opined that although the Veteran's disability does preclude him from engaging in "all physically demanding work because he cannot lift with the right arm and he lacks strength and mobility in the right arm/shoulder," his disability "would not prevent him from most sedentary jobs."  The examiner suggested that the Veteran could engage in clerical-type work or be a greeter for Walmart.  Although the examiner concluded that the Veteran could engage in sedentary employment, it does not appear as though the examiner considered whether the Veteran has the educational or occupational experience, or the mental capacity, for sedentary or clerical-type employment.  Further, as the Veteran is in recepit of SSA disability benefits at least in part due to his service-connected right shoulder disability, the Board finds that there is an indication in the record that the Veteran is unemployable on account of his service-connected disability.  The Board, therefore, will remand the claim of entitlement to TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis.

Also on remand, the Veteran should be afforded the opportunity to clarify who, if anyone, he wishes to appoint as his representative.  In this regard, the Board notes that the Veteran initially filed VA Form 21-22, "Appointment of Attorney or Agent as Claimant's Representative,"  in favor of Veterans of Foreign Wars of the United States (VFW) in December 2000 and VFW was considered by the RO to be the Veteran's representative in connection with his current claim of entitlement to TDIU  However, the Veteran's VBMS file also contains a VA Form 21-22, dated on April 26, 2013, appointing Disabled American Veterans (DAV) as his representative, which would effectively revoke VFW's Power of Attorney (POA).  Notably, however, there is no date state stamp on this document.  While it appears that the RO acknowledged the Veteran's appointment of DAV as his new POA, as DAV is listed as the Veteran's representative on the VA Form 8 (Certification of Appeal), VFW has continued to submit evidence on the Veteran's behalf, to include a 2014 informal hearing presentation, and a rating decision dated as recently as March 25, 2015, indicates that the Veteran is represented by VFW.  VFW is also listed as the Veteran's representative in VACOLS and VBMS.  In light of this evidence, the Board finds that the Veteran should be afforded the opportunity to clarify who he wishes to appoint as his representative.  In other words, the Veteran should be informed that it appears as though he is currently represented by DAV, as indicated by the most recent VA Form 21-22 of record.  The Veteran should then be afforded the opportunity to submit a new VA Form 21-22 or a VA Form 21-22a, appointing a representative, including VFW or DAV, if he so chooses.  On remand, the agency of original jurisdiction (AOJ) should send these forms to the Veteran with accompanying instructions.  Thereafter, the newly executed POA, if returned by the Veteran, should be associated with the file.  If no form is returned, the AOJ should recognize DAV as the Veteran's representative and ensure that all future communications are sent to DAV and not to VFW.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should clarify the Veteran's representation with regard to the matter being remanded, as it appears that the Veteran revoked VFW's POA when he filed a VA Form 21-22 in favor of DAV in 2013, but the AOJ continues to recognize VFW as the Veteran's representative.  If the Veteran desires to have VFW represent him in connection with the issue of entitlement to TDIU, the Veteran should execute a new VA Form 21-22 in favor of VFW.  If no such form is received, VA will have no choice but to recognize the DAV as the Veteran's representative in all matters pending before it.

2.  Then, refer to the Director, Compensation and Pension Service the matter of whether TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)  A supplemental statement of the case should thereafter be issued as required by regulation.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


